DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12 are currently pending
Claims 13-20 are currently withdrawn from consideration
Claims 1-12 are currently rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 02/03/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-12 in the reply filed on 11/10/2022 is acknowledged.

Claim Objections
Claim 2 is objected to because of the following informalities:  Line 2 states “a channel for diverting removed water” and instead should state “a channel for diverting said removed water” for further clarity.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Line 2 states “to rotate blades between” and instead should state “to rotate said plurality of blades between” to maintain consistency.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Line 3 states “and rotation of the” and instead should state “and effect rotation of the” for further clarity and to maintain consistency.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  If dependent claim 8 is intended to depend on claim 7 instead, then line 2 states “configured to provide instructions to effect rotation of the plurality” and instead should state “configured to provide the instructions to effect the rotation of the plurality” for further clarity and to maintain consistency.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “a plurality of blades that are configurable to” on line 7 of claim 1, “said blending chamber is configured to” on lines 1-2 of claim 3, “said computer processor is configured to” on lines 1-2 of claim 5, “said computer processor is configured to” on lines 1-2 of claim 6, “said computer processor is configured to” on lines 1-2 of claim 7, “said computer processor is configured to” on lines 1-2 of claim 8, and “and configured to measure” on line 3 of claim 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the first direction when the inlet is closed and the outlet is opened.” on line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the limitation "the interior of” on line 2, and “the temperature” on line 3.  There is insufficient antecedent basis for these limitations in the claim.  Also, claim 9 recites the limitation “and configured to” on line 3.  It is unclear what is configured to, said blending chamber or the one or more temperature sensors?
Claim 12 recites the limitation "the high-density source.” on line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over TARTAKOVSKY (U.S. 2015/0299009 A1) (hereinafter “Tarta”) in view of Lefebvre et al. (U.S. 2012/0134231 A1) (hereinafter “Lefe”).

Regarding Claim 1:
Tarta teaches a wastewater treatment system (see FIG. 1, a wastewater treatment system 20) (see paragraphs 1, 9-11 and 25), comprising:
a dewatering system (see FIG. 1, a liquid separator 4) for removing water from a wastewater stream (see paragraphs 25-26), 
an oxidizing component (see FIG. 1, an oxidizing agent 6) for mixing said dewatered solids with an oxidizing chemical (see paragraphs 25 and 27);
a blending chamber (see FIG. 1, a mixing tank 5) operably connected to said oxidizing component (see paragraphs 25 and 27), said blending chamber having a plurality of blades (see paragraphs 25 and 27); and
a collection component for receiving processed solids from said blending chamber (see paragraph 27 – “processed waste 9 may be removed from mixing tank 5, or alternatively, it may be channeled out of mixing tank 5 through a pipe or other means to a separate solid waste holding tank (not shown).”).
Tarta does not explicitly teach producing dewatered solids having between 25% and 50% solids.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to tune the solids content of the dewatered solids to optimize its viscosity for the subsequent blending step as a matter of routine optimization (see paragraphs 1, 9-11 and 25).
Furthermore, Tarta does not explicitly teach a plurality of blades that are configurable to alternate in more than one direction.
Lefe teaches a wastewater treatment system (see paragraph 12 – “for a waste water treatment plant (not shown)”), comprising: a blending chamber (see paragraph 12 – “a mixing tank 10 ... in which a mixer 15 is fitted”), said blending chamber having a plurality of blades (see paragraph 14 – “the shaft 25, hub 40, and impeller 45”; see FIGS. 1-4, showing that impeller element 45 comprises at least two blades) that are configurable to alternate in more than one direction (see paragraph 16 – “if fibers 50 are wrapped around ... the impeller 45 due to the normal, clockwise rotation of the impeller 45, the controller 55 may command the shaft 25, hub 40 and the impeller 45 to rotate in a counter-clockwise direction”) (see paragraph 17 – “The controller 55 may require abnormal rotation on a regular basis. For example, for every hour of normal, clockwise rotation, the controller 55 may provide commands to the mixer 15 that may be rotated in an abnormal counter-clockwise direction for a period of time such as fifteen minutes”).
Tarta and Lefe are analogous inventions in the art of teaching a wastewater treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the system of Tarta by configuring the blender to alternate in more than one direction as taught by Lefe, because Tarta and Lefe are each directed to wastewater treatment systems, and Lefe teaches that alternating the blender in more than one direction is beneficial to the operation of a wastewater treatment system (see Lefe paragraph 19 – “Removing the particles 20 and the fibers 50 from the mixer 15 by means of counter-clockwise rotation minimizes power and operation costs; minimizes vibrations and loads caused by overloaded and/or an unbalanced shaft 25, hub 40 or the impeller 45 that may damage the mixer 15 and require a waste water treatment plant to shut down; and, minimizes potentially hazardous manual labor to clean the shaft 25, hub 40 and the impeller 45. Further, no extra system, such as a scraper (not shown), is added into the water and the efficiency of the mixer 15 is not impaired”).

Regarding Claim 2:
The combination of Tarta in view of Lefe teaches the wastewater treatment system of claim 1, wherein Tarta further teaches:
a channel for diverting removed water from said dewatering system (see Tarta FIG. 1, connecting pipes 16) (see Tarta paragraph 25);
a water treatment component (see Tarta FIG. 1, a sanitizing tank 10) (see Tarta paragraph 30); and
a channel for returning water discharged from said water treatment component to a greywater consumption source (see Tarta FIG. 1, pipes 18, 11) (see Tarta paragraph 30).

Regarding Claim 3:
The combination of Tarta in view of Lefe teaches the wastewater treatment system of claim 1.  Although the combination does not explicitly teach wherein said blending chamber is configured to rotate blades between 50 RPM and 2000 RPM; however, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to configure the blending chamber such that the blades rotate at a speed suitable for blending, as a matter of routine optimization (see Tarta paragraphs 1, 9-11 and 25).

Regarding Claim 4:
The combination of Tarta in view of Lefe teaches the wastewater treatment system of claim 1, wherein Lefe further teaches:
a computer processor in communication with said blending chamber, wherein said computer processor is programmed to adjust movement of said plurality of blades (see Lefe FIGS. 1-4, controller 55) (see Lefe paragraph 17).
Tarta and Lefe are analogous inventions in the art of teaching a wastewater treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the system of Tarta by configuring the blender to alternate in more than one direction as taught by Lefe, because Tarta and Lefe are each directed to wastewater treatment systems, and Lefe teaches that alternating the blender in more than one direction is beneficial to the operation of a wastewater treatment system (see Lefe paragraph 19 – “Removing the particles 20 and the fibers 50 from the mixer 15 by means of counter-clockwise rotation minimizes power and operation costs; minimizes vibrations and loads caused by overloaded and/or an unbalanced shaft 25, hub 40 or the impeller 45 that may damage the mixer 15 and require a waste water treatment plant to shut down; and, minimizes potentially hazardous manual labor to clean the shaft 25, hub 40 and the impeller 45. Further, no extra system, such as a scraper (not shown), is added into the water and the efficiency of the mixer 15 is not impaired”).

Regarding Claim 5:
The combination of Tarta in view of Lefe teaches the wastewater treatment system of claim 4, wherein Lefe further teaches said computer processor is configured to adjust rotational direction of said plurality of blades (see Lefe FIGS. 1-4, controller 55) (see Lefe paragraph 17).
Tarta and Lefe are analogous inventions in the art of teaching a wastewater treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the system of Tarta by configuring the blender to alternate in more than one direction as taught by Lefe, because Tarta and Lefe are each directed to wastewater treatment systems, and Lefe teaches that alternating the blender in more than one direction is beneficial to the operation of a wastewater treatment system (see Lefe paragraph 19 – “Removing the particles 20 and the fibers 50 from the mixer 15 by means of counter-clockwise rotation minimizes power and operation costs; minimizes vibrations and loads caused by overloaded and/or an unbalanced shaft 25, hub 40 or the impeller 45 that may damage the mixer 15 and require a waste water treatment plant to shut down; and, minimizes potentially hazardous manual labor to clean the shaft 25, hub 40 and the impeller 45. Further, no extra system, such as a scraper (not shown), is added into the water and the efficiency of the mixer 15 is not impaired”).



Regarding Claim 6:
The combination of Tarta in view of Lefe teaches the wastewater treatment system of claim 4.  Although the combination does not explicitly teach wherein said computer processor is configured to adjust rotational speed of said plurality of blades; however, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to configure the computer processor of Lefe such that the blades rotate at a speed suitable for blending, as a matter of routine optimization (see Lefe FIGS. 1-4, controller 55) (see Lefe paragraph 17).

Regarding Claim 7:
The combination of Tarta in view of Lefe teaches the wastewater treatment system of claim 5, wherein Lefe further teaches said computer processor is configured to provide instructions to effect rotation of the plurality of blades in a first direction when an inlet to the blending chamber is open, and rotation of the plurality of blades in a second direction different from the first direction when the inlet is closed and an outlet of the blending chamber is closed (see Lefe FIGS. 1-4, controller 55) (see Lefe paragraph 17).
Tarta and Lefe are analogous inventions in the art of teaching a wastewater treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the system of Tarta by configuring the blender to alternate in more than one direction as taught by Lefe, because Tarta and Lefe are each directed to wastewater treatment systems, and Lefe teaches that alternating the blender in more than one direction is beneficial to the operation of a wastewater treatment system (see Lefe paragraph 19 – “Removing the particles 20 and the fibers 50 from the mixer 15 by means of counter-clockwise rotation minimizes power and operation costs; minimizes vibrations and loads caused by overloaded and/or an unbalanced shaft 25, hub 40 or the impeller 45 that may damage the mixer 15 and require a waste water treatment plant to shut down; and, minimizes potentially hazardous manual labor to clean the shaft 25, hub 40 and the impeller 45. Further, no extra system, such as a scraper (not shown), is added into the water and the efficiency of the mixer 15 is not impaired”).

Regarding Claim 8:
The combination of Tarta in view of Lefe teaches the wastewater treatment system of claim 6, wherein Lefe further teaches said computer processor is configured to provide instructions to effect rotation of the plurality of blades in the first direction when the inlet is closed and the outlet is opened (see Lefe FIGS. 1-4, controller 55) (see Lefe paragraph 17).
Tarta and Lefe are analogous inventions in the art of teaching a wastewater treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the system of Tarta by configuring the blender to alternate in more than one direction as taught by Lefe, because Tarta and Lefe are each directed to wastewater treatment systems, and Lefe teaches that alternating the blender in more than one direction is beneficial to the operation of a wastewater treatment system (see Lefe paragraph 19 – “Removing the particles 20 and the fibers 50 from the mixer 15 by means of counter-clockwise rotation minimizes power and operation costs; minimizes vibrations and loads caused by overloaded and/or an unbalanced shaft 25, hub 40 or the impeller 45 that may damage the mixer 15 and require a waste water treatment plant to shut down; and, minimizes potentially hazardous manual labor to clean the shaft 25, hub 40 and the impeller 45. Further, no extra system, such as a scraper (not shown), is added into the water and the efficiency of the mixer 15 is not impaired”).

Regarding Claim 9:
The combination of Tarta in view of Lefe teaches the wastewater treatment system of claim 1, wherein Lefe further teaches said blending chamber comprises one or more temperature sensors operably coupled to the interior of the blending chamber, and configured to measure the temperature to determine when mixing is complete (see Lefe paragraphs 17-18).
Tarta and Lefe are analogous inventions in the art of teaching a wastewater treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the system of Tarta to include sensors as taught by Lefe, because Tarta and Lefe are each directed to wastewater treatment systems, and Lefe teaches that alternating the blender in more than one direction and also controlled via sensors is beneficial to the operation of a wastewater treatment system (see Lefe paragraph 19 – “Removing the particles 20 and the fibers 50 from the mixer 15 by means of counter-clockwise rotation minimizes power and operation costs; minimizes vibrations and loads caused by overloaded and/or an unbalanced shaft 25, hub 40 or the impeller 45 that may damage the mixer 15 and require a waste water treatment plant to shut down; and, minimizes potentially hazardous manual labor to clean the shaft 25, hub 40 and the impeller 45. Further, no extra system, such as a scraper (not shown), is added into the water and the efficiency of the mixer 15 is not impaired”).

Regarding Claim 10:
The combination of Tarta in view of Lefe teaches the wastewater treatment system of claim 1, wherein Tarta further teaches the blending chamber is an extended length blending chamber (see Tarta FIG. 1, a mixing tank 5) (see Tarta paragraphs 25 and 27).

Regarding Claim 11:
The combination of Tarta in view of Lefe teaches the wastewater treatment system of claim 1, wherein Tarta further teaches said wastewater stream is provided from a high density source (see Tarta FIG. 1, a mixing tank 5) (see Tarta paragraphs 25 and 27).

Regarding Claim 12:
The combination of Tarta in view of Lefe teaches the wastewater treatment system of claim 7, wherein Tarta further teaches the wastewater treatment system is located on-site at the high-density source (see Tarta FIG. 2) (see Tarta paragraph 15).


Other References Considered
Sharpe et al. (U.S. 2003/0178375 A1) teaches a method and apparatus for mixing additives with sludge in a powered line blender.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773